Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

2. 	Claims 1-16 are pending in this office action. Claims 1-20 have been amended. This action is responsive to Applicant’s amendment filed 12/15/2020. 
	Applicant's arguments with respect to newly added features in claims 1, 8, and 15 have been considered but are moot in view of the new ground(s) of rejection. 

Information Disclosure Statement
3.	The references listed in the IDS filed 10/16/2020 and 02/01/2021 have been considered. A copy of the signed or initialed IDS is hereby attached.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112: 

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

4. 	Claims 1, 8, and 15 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed invention recites "wherein the predetermined identifier is different than the predetermined separator". The "wherein the predetermined identifier is different than the predetermined separator" is not defined or described in the original Specification/Drawing/Claims.

The following is a quotation of the second paragraph of 35 U.S.C. 112: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim limitations in claims 1-20, the term "target attribute storage field”, “attribute storage field”, “new attribute storage field”, “particular attribute storage field”, “created attribute storage field” render the claim(s) indefinite because the claim(s) include(s) elements not actually clearly defined, thereby rendering the scope of the claim(s) unascertainable.  
Regarding independent claims 1, 8, and 15, limitation "wherein the predetermined identifier is different than the predetermined separator" statement is an optional statement. When "different than" condition not happen cause the limitation vague and indefinite in the limitation as a whole.
Accordingly, the above claims not been further treated on the merits. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 1-5, 7-12, 14-18, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sano et al. (US Patent Publication No. 2011/0208765 A1, hereinafter “Sano”) .
As to Claim 1, Sano teaches the claimed limitations:
“A computer-implemented method” as a content acquisition method to a user client device, the user information management device includes, a user information storage unit configured to store user information for each user, the user information including an address of the content acquisition method and attribute information including a user's attributes using attribute values classified into predetermined attribute categories (paragraph 0016).
 	“Obtaining a user identifier” as the user information registration unit generates user information wherein the information obtained from the user information message is assigned to a user ID (paragraph 0097; see also figure 2). 
  	“Obtaining a plurality of personal attributes corresponding to the user identifier, wherein each personal attribute of the plurality of personal attributes comprises an attribute identifier and an attribute value associated with the attribute identifier” as from the user information obtained in operation, the content provision unit uses the addresses and user IDs to generate and transmit a content acquisition method to each address (paragraph 0115; see also figure 2). At the point, consider the case where the value K Daishi Station is given as the attribute value for the attribute category for the user who transmitted the content acquisition request in operation. In this case, the attribute value K Daishi Station is obtained from the user information of the accessing user, and its corresponding access count, which is set in the Access Attribute Value field of the content information in the access attribute information (paragraph 0115; see also figures 5-7).
 	“Generating a plurality of target attribute correspondences corresponding to the plurality of personal attributes, wherein each target attribute correspondence of the plurality of target attribute correspondences comprises an attribute identifier of a corresponding personal attribute, an attribute value of the corresponding personal attribute, and a predetermined identifier that connects the attribute identifier and the attribute value” as in operation, the content provision unit uses the attribute criteria and 
	“In response to determining that the target attribute storage field exists in the stored first correspondences, storing the plurality of target attribute correspondences in the target attribute storage field” as if the number of users in the acquired user information still does not satisfy the predetermined number after expanding the attribute criteria with all relevant attribute values from the access attribute information, then the content provision unit changes the attribute values to the attribute values belonging to the upper-level attribute categories above the one or more attribute categories specified in the attribute criteria (paragraph 0084). After operation, the access acquisition unit increments the access counts of relevant attribute values in the access information in the access attribute information storage unit using the content information and attribute criteria that were included in the access information message received in operation as keys (paragraphs 0133, 0178). 
 	Sano does not explicitly teach the claimed limitation “determining whether a target attribute storage field corresponding to the user identifier exists in stored first correspondences between one or more user identifiers and one or more attribute storage fields”.
 	Scherrer teaches a data table depicting how a user's personal information may be stored by the personal information system, the information may actually be stored in any form and contain any number of values. Table contains a list of various attributes associated with the user, an indication of the source of each attribute, and a record of whether each attribute was modified. Each attribute is assigned a unique ID number and a name. The value of each attribute is stored, a user identifier corresponding to the identity of the individual that provided the attribute value. Each time an attribute is modified, an additional set of data is appended to the table, including the new value of the attribute, a timestamp representing the date and time at 
Sano does not explicitly teach the claimed limitation “wherein a predetermined separator is used to separate adjacent target attribute correspondences, wherein the predetermined identifier is different than the predetermined separator”. 
	Haynes teaches within the enrollment table, a hierarchy indicator field that can designate for a given enrollment record and/or member record, the hierarchical layer and/or level that member occupies in a given set and/or its rank within that level, within the hierarchy indicator, although periods are used throughout this document, nearly any appropriate, authorized, unrestricted, unambiguous, predefined, programmer-selectable, and/or customizable symbol and/or combination of symbol can be used for the separators and/or delimiters between levels, such as short dash (-), long dash (-), equal (=), plus (+), asterisk (*), forward slash (/), back 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Sano, Scherrer and Haynes before him/her, to modify Sano determining whether a target attribute storage field corresponding to the user identifier exists in stored because that would provide personal information to various entities to facilitate transactions in which the individual is interested in participating or to optimize the services as taught by Scherrer (paragraph 0002). Or provide a user with an ability to add, modify, and/or delete a record in one or more user-selectable sets as taught by Haynes (paragraphs 0087-0088).

As to Claim 2, Sano teaches the claimed limitations:
“In response to determining that the target attribute storage field corresponding to the user identifier does not exist in the stored first correspondences: creating an attribute storage field corresponding to the user identifier; and storing the plurality of target attribute correspondences in the created attribute storage field” as (paragraphs 0096, 0119, 0122, 0128, 0133).
Scherrer teaches (paragraphs 0030, 0052).

As to Claim 3, Sano teaches the claimed limitations:
 “Wherein storing the plurality of target attribute correspondences in the created attribute storage field comprises: creating at least one new attribute storage field corresponding to the user identifier when a quantity of units of storage space occupied by the plurality of target attribute correspondences is greater than a quantity of units of available storage space of the at least one new attribute storage field; and storing the plurality of target attribute correspondences in the at least one new attribute storage field or a 
	Scherrer teaches (paragraphs 0036-0037).

As to Claim 4, Sano teaches the claimed limitations:
 	Wherein generating the plurality of target attribute correspondences comprises establishing a target attribute correspondence between the attribute identifier and the attribute value of a personal attribute of the plurality of personal attributes” as (paragraphs 0096, 0119, 0122, 0128, 0133).
Scherrer teaches (paragraphs 0030, 0052).

As to Claim 5, Sano teaches the claimed limitations:
 	“Wherein storing the plurality of target attribute correspondences in the target attribute storage field comprises: determining whether a quantity of units of storage space occupied by the plurality of target attribute correspondences is less than or equal to a quantity of units of available storage space of the target attribute storage field; and storing the plurality of target attribute correspondences in the target attribute storage field when the quantity of units of storage space occupied by the plurality of target attribute correspondences is less than or equal to the quantity of units of available storage space of the target attribute storage field” as (paragraphs 0085, 0102-0104, 0119-0122, 0132-0134).
	Scherrer teaches (paragraphs 0036-0037).

As to Claim 7, Sano teaches the claimed limitations:
 	“Obtaining an acquisition request comprising the user identifier and an attribute identifier of a personal attribute of the plurality of personal attributes; searching the stored first correspondences between one or more user identifiers and one or more attribute storage fields to determine whether a particular attribute storage field corresponding to the user identifier exists in the stored first correspondences; searching the particular attribute storage field to determine whether a target attribute 
Scherrer teaches (paragraphs 0047).

As to claims 8-12, and 14 rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 1-5, and 7. In addition, Sano teaches a computer-readable non transitory storage medium storing a user information management program that causes a computer provided with a user information storage unit (claim 14). Therefore these claims are rejected for at least the same reasons as claims 1-5, and 7.

As to claims 15-18, and 20 rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 1, 2+3, 4-5 and 7. In addition, Sano a user information management device configured to manage user information regarding content provision service users, and to provide a content acquisition method to a user client device (paragraph 0016). Therefore these claims are rejected for at least the same reasons as claims 1, 2+3, 4-5 and 7.

7.	Claims 6, 13, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sano et al. (US Patent Publication No. 2011/0208765 A1) as applied to claims 1, 8, and 15 above, and further in view of Scherrer et al. (US Patent Publication No. 2010/0185871 A1), Haynes (US Patent Publication No. 2015/0363478 A1) and Tamura (US Patent Publication No. 2010/0123916 A1, hereinafter Tamura”).
As to Claim 6, Sano does not explicitly teach the claimed limitation “determining a location where a target attribute correspondence of the plurality of target attribute correspondences is to be stored in the target attribute storage field based on an index identifier in the target attribute correspondence and index identifiers in all target attribute correspondences stored in the target attribute storage field; and storing the target attribute correspondence in the determined location”.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Sano, Scherrer, Haynes and Tamura before him/her, to modify Sano determining a location target attribute storage field based on an index identifier because that would provide personal information to various entities to facilitate transactions in which the individual is interested in participating or to optimize the services as taught by Scherrer (paragraph 0002). Or allow a user generating attribute files in advance with different contents avoid repeated executing workflows corresponding attribute values as taught by Tamura (paragraphs 0015-0016).

As to claim 13 is rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claim 6. In addition, Sano teaches a computer-readable non transitory storage medium storing a user information management program that causes a computer provided with a user information storage unit (claim 14). Therefore this claim is rejected for at least the same reasons as claim 6.

As to claim 19 is rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claim 6. In addition, Sano a user information management device configured to manage user information regarding content provision service users, and to provide a content acquisition method to a user client device (paragraph 0016). Therefore this claim is rejected for at least the same reasons as claim 6.
  
Examiner’s Note
8.	Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the 
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
03/06/2021											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156